Citation Nr: 1540806	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-18 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for Wolff Parkinson White syndrome.



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In his June 2013 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board; however, he withdrew this request in July 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains records that are irrelevant to the issue on appeal or duplicative of the records in VBMS.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In this case, the Veteran has asserted that his Wolff Parkinson White syndrome manifested in or was aggravated by service.  He has stated that he never had any problems before he went into service and that the stress of service was overwhelming and caused him to develop problems.  See June 2013 substantive appeal (VA Form 9).  

The Veteran's service treatment records reflect that his heart was normal at his March 1969 enlistment examination.  On the corresponding report of medical history, he indicated that he had palpitations or pounding heart, and it was noted that he had pain on his chest with exertion and palpitations only when nervous.  In July 1970, he complained of a one and a half year history of paroxysmal tachycardia palpitations.  A note was made to rule out paroxysmal arrhythmia and high blood pressure.  At his July 1973 separation examination, the Veteran's heart was normal.  It was noted that he had "pounding heart" with no diagnosis.  

After service, private medical records reflect that the Veteran was diagnosed with Wolff Parkinson White Syndrome in 1987 and underwent a bypass tract ablation in 1988.

A VA examination was conducted in March 2012.  The examiner opined that the Veteran's heart palpitations were "well documneted [sic] to have existed prior to service - syndrome is not likely related to single episode that was evaluayted [sic] while on active duty - this condition is congenital in nature and was not likely related to, or aggravated beyond it's normal progression by military service."  Citing to the National Institute of Health, the examiner explained that people with Wolff Parkinson White syndrome are born with an extra connection in the heart, called an accessory pathway, which can disrupt the coordinated movement of electric signals through the heart leading to arrhythmias.  

Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2015).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 45711  [a reissue of General Counsel  Opinion 01-85 (March 5, 1985)].  VA's General Counsel explained that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  A congenital disease may be recognized as service-connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  On the other hand, a congenital or developmental defect cannot be service-connected in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon the defect during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.

Under these circumstances, the Board finds that additional clarification is needed as to whether the Veteran's Wolff Parkinson White Syndrome is considered a congenital "defect" or "disease."  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the Veteran's claims file to the March 2012 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's Wolff Parkinson White syndrome. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The Veteran has asserted that he had no problems related to Wolff Parkinson White syndrome prior to service and that the stress of service was overwhelming and led to his heart problems.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After a review of the record on appeal, the examiner should address the following:

a. Is the Veteran's Wolff Parkinson White syndrome a congenital defect or disease?  

For VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

b.  If the Veteran's Wolff Parkinson White syndrome is considered a congenital defect, is there evidence of additional disability due to superimposed disease or injury during his military service?  If so, please identify the additional disability.  

c.  If the Veteran's Wolff Parkinson White syndrome is considered a congenital disease, is there clear and unmistakable evidence that it preexisted the Veteran's military service?  

i.  If the examiner determines that Wolff Parkinson White syndrome clearly and unmistakably preexisted service, is it clear and unmistakable that the condition either (1) underwent no increase in disability during service, or (2) that any increase in disability during service was due to the natural progression of the condition?

ii.  If the examiner determines that Wolff Parkinson White syndrome did not clearly and unmistakably preexist active service, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Wolff Parkinson White syndrome manifested in or is otherwise related to his military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




